Carpenter, J.
(after stating the facts). 1. It is contended by the plaintiff that until the society had taken action suspending the member, or until his name had been erased from the registry, he was entitled to these benefits. This contention is directly opposed to the language of the provision:
“No member can pretend to the benefits of the society *360if lie has neglected for three months to pay his monthly dues. ”
2. It is urged that the failure to pay the monthly dues should not defeat' recovery for the widow and orphan fund, so-called, because that was not derived from the monthly dues. This argument might with propriety be addressed to the society to induce them to change their laws. But it does not aid in the duty devolving upon this court, viz., the duty of construing the laws which were made. According to the language of those laws, and their proper construction, the failure to pay dues for three months deprived a member of the benefits of the society. This does not mean one of the benefits. This means all benefits of the society.
3. It is contended that the conversation which occurred between Wilfred Houle and defendant’s secretary waived the payment of the dues. It is a sufficient answer to this contention to say that the dues referred to in the conversation were those which became due in January and February, and, assuming that the secretary informed Wilfred either by word or conduct that these were paid, he merely told him a fact that is established to be true by the testimony in this case. That fact did not justify a failure to pay the dues for the subsequent months, and that failure is what led to the loss of the benefits in suit.
The judgment is affirmed.
Grant, C. J., and Blair, Moore, and McAlvay, JJ., concurred.